                                                                                   Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


JOHNNY LEE JORDAN, JR.,

                  Plaintiff,

v.                                              CASE NO. 4:18cv149-RH-CAS

SERGEANT KAREN FEWELL,

                  Defendants.

_____________________________/


                 ORDER STRIKING ANY DEMAND FOR DAMAGES
                    FOR MENTAL OR EMOTIONAL INJURY


         This prisoner civil-rights case is before the court on the magistrate judge’s

report and recommendation, ECF No. 51, and the objections, ECF No. 53. I have

reviewed de novo the issues raised by the objections.

         Under 42 U.S.C. § 1997e(e), a prisoner can recover damages for “mental or

emotional injury” only on a showing of physical injury or commission of a sexual

act. The plaintiff has not alleged a physical injury or sexual act, so he cannot

recover damages for mental or emotion injury. This does not preclude him from

recovering other kinds of actual damages—what are sometimes referred to as

special damages—but the plaintiff has alleged none. Thus, for example, the



Case No. 4:18cv149-RH-CAS
                                                                                  Page 2 of 2




plaintiff says in the objections that the defendants denied him access to court, but

the plaintiff has identified no loss of money or other damage—other than mental or

emotional injury—that allegedly resulted from inability to pursue a court

proceeding.

         The plaintiff is nonetheless entitled to claim nominal damages. His assertion

that this can be $900 or $3,500 is not correct. My practice is to treat nominal

damages as $10.

         IT IS ORDERED:

         The report and recommendation is accepted. The defendant’s motion to

dismiss, ECF No. 43, is granted in part. Any claim for damages for mental or

emotional injury is struck. The case is remanded to the magistrate judge for further

proceedings.

         SO ORDERED on October 24, 2019.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:18cv149-RH-CAS
